Title: From Johnson Hellen to John Adams, June 1822
From: Hellen, Johnson
To: Adams, John


				fragment
					
					June 1822
				
				 which was evinced at  is not at ated reacted and identified rtant question, or resul interest which we ally take in these  say, but certain it  time of the fight be ake and tha so intense an  the Union. Your   generally well. Your   has been complaining  part of a bad head ds many of his evenings  other—goes and always lighted with them  while the better   and it is said that we ied to a Mr Graham  day. Your friend
				 
					J Hellen
				
				
					P S. Your mother desi  remembered.
				
			